Case 1:05-md-01720-MKB-JO Document 7427 Filed 05/06/19 Page 1 of 2 PageID #: 109613
                                                                                USD'Ko8B?rD.N.Y.
                                                                                ^ MAY 0 6 2019 ★,
 UNITED STATES DISTRICT COURT                                                    BROOKLYN OFFICE
 EASTERN DISTRICT OF NEW YORK


 In re PAYMENT CARD INTERCHANGE                          :
 FEE AND MERCHANT DISCOUNT                               :       No.05-MD-01720(MKB)(JO)
 ANTITRUST LITIGATION                                    :


  STATEMENT OF OBJECTIONS OF CLASS MEMBER RISSER OIL CORPORATION
         Risser Oil Corporation(hereinafter"Company")accepted Visa and Mastercard transaction
 cards between 2004 and the present date. Company is a member of the Rule 23(b)(3) settlement
 class in this case, and it has not engaged in any other settlement of its claims against Visa and/or
 Mastercard. Company hereby submits its objections to the proposed settlement preliminanly
 approved by the Court in January of this year.
       Company is located at Risser Oil Corporation, 2865 Executive Drive, Clearwater, FL
 33762. Company is a petroleum marketer engaged in the wholesale and retail sale of branded
  motor fuels Since 1980, it has accepted Visa and Mastercard transaction cards at retad service
  station and convenience store locations. Motor fuels at these locations have been sold under the
  Shell, Exxon, Mobil, BP brands since 2004, and the credit card transactions at each location were
  processed by the applicable branded supplier.
          Company is concerned that the Court will concur in the arguments of Defendants that
  certain major oil company branded suppliers are entitled to file claims against the settlement fund
  for transactions at retail locations where Company accepted the applicable Visa or Mastercard
  transaction cards and paid the interchange fees. Company understands that the Court has indicated
  that class counsel cannot represent both the branded suppliers and branded marketers, like
  Company, because only one of the two groups is entitled to settlement funds attributable to
  Company's retail locations. None of the class representatives were branded marketers, and
  branded marketer interests were not represented when the settlement was negotiated. Nor are they
  adequately represented now by a conflicted class counsel who are incapable of asserting branded
  marketer interests when they conflict with the interests of major oil companies.
          As of now. Company is totally in the dark as to whether, having accepted the cards and
  paid the interchange fees, it is part of the settlement class, whether it is entitled to a full or partial
  recovery, or whether any mechanism is in place to sort all ofthis out. Nothing in the Class Notice
  states whether Company or its branded supplier(whose fuel Company sells)have a right to recover
  for transactions at these locations. In short, Company is concerned that it is being deprived of its
  legal right to fiilly participate in the settlement.

         In addition to not knowing what recovery Company may be entitled to as part ofthe class
  settlement, we do not believe that proper efforts are being made to notify branded marketers, like
  Company, so that they can object to the settlement, (a) Although Company was sent a Class
  Notice from the Claims Administrator, other branded petroleum marketers have received
Case 1:05-md-01720-MKB-JO Document 7427 Filed 05/06/19 Page 2 of 2'~iLED
                                                                   PageID #: 109614


                                                                        ^ the relevant
     iM notice even though they accepted the cards, and paid the fees, during 05 2013 neriod
         names and addresses ofbranded petroleum marketers, like ComblSBOQitaiVhbtaiBe^ the
     Claims Administrator from the branded suppliers.                                              the

     inm nlace^trf  f
         place to determine whether, and informed    now whether
                                          to what extent,  brandeda procedural
                                                                     marketers mechanism    will be
                                                                                will participate    put
                                                                                                 in the
     settlement, what evidence they need to present, and whether there will be procedural hurdles they
     need to overcome to claim their rights as class members. Unless and until these"sues are
     sttSem.                                                                     ob?ei to rcla"
                                                 Respectfully submitted,

                                                 Risser Oil Corporation

                                                 By: Kerry Katchuk


                                                 Pr
